AO 2458 (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified)                                                                                              Page I of I



                                    UNITED STATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF CALIFORNIA

                     United States of America                                    JUDGMENT IN A CRIMINAL CASE
                                     V.                                          (For Offenses Committed On or After November I, 1987)



                 Dennis Omar Antunez-Antunez                                     Case Number: 3: l 8-mj-22958-NLS

                                                                                 Ryan T. Mardock
                                                                                  e en da nl 's A ttorney
                                                                                 Dji.


REGISTRATION NO. 6880 9298                                                                                             Fl LED
THE DEFENDANT:                                                                                                          DEC 05'2018
 IZI pleaded guilty to count(s) 2 of Complaint                                                               ::- :::   "'           "' ~~ - ;; ; .- T r f' IRT
                                                                                                       ~ '

                                                                                                  c.o u:.·1-E~ "               "
                                                                                                                            Di ::; Tii i CT OF CA cl FCR'' !'-
 D was found guilty to count( s)                                                                  ~y                                    "'~J               D~PUiY
      after a plea of not guilty.
      Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                   Nature of Offense                                                                                   Count Number(s)
8:1325(a)(2)                      ILLEGAL ENTRY (Misdemeanor)                                                                         2


 D The defendant has been found not guilty on count(s)                    ~~~~~~~~~~~~~~~~~~~-




 IZI Count(s) 1 of the Complaint                                                  dismissed on the motion of the United States.


                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:
                                                 25 DAYS


 IZI Assessment: $10 WAIVED            IZI Fine: WAIVED
 IZI Court recommends USMS, ICE or OHS or other arresting agency return all property and all documents in
 the defendant' s possession at the time of arrest upon their deportation or removal.

     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                         Wednesday, December 5, 2018
                                                                         Date of Imposition of Sentence



                                                                          Ay~
                                                                            MICAEL
                                                                         HONORABLE            S. BERG
                                                                         UNITED ST A TES MAGISTRATE JUDGE

                                                                                                                                          3: l 8-mj-22958-NLS
